Citation Nr: 1224089	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her mother and her sister.
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1959, March 1960 to December 1962 and from March 1964 to August 1970.  The appellant is his daughter.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which currently holds jurisdiction over spina bifida claims.  In October 2011, a Travel Board hearing was held at the Cleveland, Ohio RO before the undersigned.  A transcript of the hearing is associated with the appellant's file.  At the hearing the appellant submitted additional evidence with a waiver of RO initial consideration.

Although the RO implicitly reopened the appellant's claim for monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida by deciding the issue on the merits in the September 2007 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claim must be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.
The matter of entitlement to a monetary allowance as a child of a Vietnam veteran with disability resulting from spina bifida (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action is required.


FINDINGS OF FACT

1.  An unappealed October 1999 rating decision denied the appellant monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida, based essentially on finding that the medical evidence did not show a diagnosis of spina bifida other than spina bifida occulta.

2.  Evidence received since the October 1999 rating decision includes medical evidence and competent lay statements that the appellant has spina bifida; relates to the unestablished fact necessary to substantiate the claim for monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter at hand.  However, as this decision reopens the appellant's claim for a monetary allowance under 38 U.S.C.A. § 1805, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related deficiency/omission is harmless).

New and Material Evidence to Reopen Claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed October 1999 rating decision denied the appellant's claim for a monetary allowance under 38 U.S.C.A. § 1805 based essentially on a finding that the medical evidence did not show a diagnosis of spina bifida other than spina bifida occulta (which is not qualifying for the benefit).  That decision is final.  38 U.S.C.A. § 7105. 

The evidence of record at the time of the October 1999 rating decision consisted of a September 1999 lumbar spine X-ray report which noted incomplete fusion of the L5 vertebral body posterior elements (spina bifida occulta).  

Evidence received since the October 1999 rating decision includes a November 2011 statement from the appellant's private physician, S.R.P., M.D., which notes her diagnosis of spina bifida, that she is the daughter of a Vietnam veteran who was exposed to Agent Orange, and that Agent Orange is known to have caused spina bifida in the children of Vietnam veterans.  The evidence received since the October 1999 rating decision also includes private treatment records showing findings of spina bifida and hearing testimony of the appellant, her mother and her sister describing the appellant's ongoing symptoms of and treatment for spina bifida.  

The evidence received since the October 1999 denial of the appellant's claim for a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida is new (as it was not previously of record).  It includes a statement from the appellant's private physician, copies of private treatment records, and hearing testimony of the appellant, her mother and her sister.  This evidence, suggesting that she has spina bifida, is presumed credible for purposes of reopening.  This evidence pertains to an unestablished fact necessary to substantiate the claim for monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida (as it includes a diagnosis of spina bifida which was previously unavailable for review); raises (under the Court's guidelines in Shade, 24 Vet. App. 110) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review of the matter is addressed in the Remand below.


ORDER

The appeal to reopen a claim of entitlement to monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida is granted.


REMAND

A review of the record found that the reopened claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam veteran with disability resulting from spina bifida requires further evidentiary development.

Under the applicable law and regulations, VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" includes all forms and manifestations of spina bifida except [emphasis added] spina bifida occulta (38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3)), and is the only birth defect which warrants the award of monetary benefits based on the herbicide exposure of a male veteran. 

As noted above, a November 2011 statement from the appellant's private physician, Dr. S.R.P., notes that the appellant has a diagnosis of spina bifida, that she is the daughter of a Vietnam veteran who was exposed to Agent Orange, and that Agent Orange is known to have caused spina bifida in the children of Vietnam veterans. 

In VAOPGCPREC 5-99, VA's General Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, United States Code, applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  However, 38 U.S.C.A. § 1802 only states that the provisions pertaining to "spina bifida" apply to all forms and manifestations of spina bifida except spina bifida occulta (emphasis added).  The Court has found that VAOPGCPREC 5-99 is not necessarily binding on VA adjudicators in addressing this issue.  See Jones v. Principi, 16 Vet. App. 219 (2002) (holding that the VA Office of General Counsel failed in VAOPGCPREC 5-99 to address what the broader term "forms and manifestations of spina bifida" encompasses and that the Board erred in relying solely upon the definition of spina bifida set forth in the General Counsel opinion).  

Here, from the medical evidence in the claims file, it cannot be conclusively determined whether or not the Veteran's daughter has a "form" or "manifestation" of spina bifida, and a medical opinion in this matter is indicated.  Notably, the record shows that in December 2009 the appellant was afforded a VA examination at the Cincinnati VA Medical Center in connection with her claim; however, a copy of the report of such this examination is not associated with the claims file (and is not found in Virtual VA).  This examination report is constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although the January 2010 supplemental SOC (SSOC) notes that the December 2009 VA examination report includes a diagnosis of spina bifida occulta (for which monetary benefits are not payable), the VA examination was conducted prior to the November 2011 statement from Dr. S.R.P., which privides a diagnosis suggesting disagreement with the diagnosis by the VA examiner.  Thus, another VA examination to secure an opinion that resolves the conflict is necessary.  

At the Travel Board hearing, it was noted that the appellant was awarded Social Security Administration (SSA) benefits and that complete records considered in connection with such award had not been secured.  It was also noted that the November 2011 statement from Dr. S.R.P. states that she has been his patient since October 2008.  Records of such treatment have also not been secured.  These records may contain pertinent (and perhaps critical) information and must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should (with the appellant's cooperation by providing the necessary releases) undertake appropriate development to obtain copies of any medical records pertaining to the appellant's claim which are not already of record.  The development must specifically include obtaining the December 2009 VA examination report and relevant treatment records from Dr. S.R.P.  If the RO is unable to obtain any pertinent evidence identified by the appellant, she should be so notified, and advised that ultimately it is her responsibility to ensure that pertinent private records are received.

2.  The RO should (with the appellant's cooperation by providing the necessary releases) secure for the record copies of the complete SSA records pertaining to the appellant, to include all medical records considered in their determination on her claim for SSA disability benefits.  The RO should review the records received from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment-providers, secure the records of such treatment).

3.  The RO should then arrange for the appellant to be examined by an appropriate physician to determine whether it is at least as likely as not that she has a form or manifestation of spina bifida other than spina bifida occulta.  The claims files (specifically the medical reports pertaining to the daughter therein) should be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed (with consideration that the Veteran's daughter is allergic to contrast imaging).  
The examiner must explain the rationale for all opinions, with citation to supporting clinical data (and medical literature, as deemed appropriate) and should specifically comment on the November 2011 statement and treatment records from Dr. S.R.P.

4.  The RO should then re-adjudicate the appellant's claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


